COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IN THE INTEREST OF N.R.S., A                                    No. 08-21-00163-CV
 CHILD,                                          §
                                                                    Appeal from the
                  Appellant.                     §
                                                                  112th District Court
                                                 §
                                                               of Crockett County, Texas
                                                 §
                                                                (TC# 21-02-08131-CV)
                                                 §

                                          ORDER

       Don Payne’s Motion to Withdraw is granted. In addition to any other requirements of

Tex.R.App.P. 6.5, Don Payne is ordered to communicate to the trial court that his Motion to

Withdraw has been granted by the Court of Appeals and that trial court should promptly move to

appoint new appellate counsel. The case has been submitted at the Court of Appeals and is

subject to being decided at any time.

       IT IS SO ORDERED this 8th day of July, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.